    Case 2:20-cv-01012-SPC-NPM Document 4 Filed 02/03/21 Page 1 of 7 PageID 41

                                UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                    FORT MYERS DIVISION

MELANIE E. DAMIAN, as Receiver of
Today’s Growth Consultant, Inc.,

          Plaintiff,

v.                                                         Case No.: 2:20-cv-1012-SPC-NPM

WILLIAM COURTRIGHT and
COURTRIGHT CONSULTING, INC.,

          Defendants.
                                                    /

                                       CIVIL ACTION ORDER 1

        The Court enters this Civil Action Order to govern this action. Counsel and all parties

(represented and pro se) must comply fully with this Order.

1.        Proof of Service of Process

      A party must file proof of service within TWENTY-ONE (21) DAYS after service
      of a summons and complaint. See Local Rule 1.10(a). 2

2.        Deadline for Default

      A party entitled to a default must apply for the default within TWENTY-EIGHT
      (28) DAYS after a party’s failure to plead or otherwise defend. See Local Rule
      1.10(b).

3.        Disclosure Statement

          With the first appearance, each party must file a disclosure statement with the Court.

See Rule 7.1; Local Rule 3.03. For this purpose, a template Disclosure Statement is

available under the “Forms” tab on each judge’s webpage. If not yet done, each party must



1
    This is effective February 1, 2021 to align with the revised Local Rules.
2
  For this Order, any reference to “Local Rule” means the Middle District of Florida Local Rules, and any
reference to “Rule” means the Federal Rules of Civil Procedure.
    Case 2:20-cv-01012-SPC-NPM Document 4 Filed 02/03/21 Page 2 of 7 PageID 42

IMMEDIATELY complete and file this Disclosure Statement. The failure to do so may

preclude any relief being granted by the Court, including extensions of time.

         The parties are further directed to jointly complete and file, as a separate docket

entry, the Notice of a Related Action available under the “Forms” tab on each judge’s

webpage. This Notice is to be filed when filing the Uniform Case Management Report

discussed below.

4.       Case Management Report – Timing and Exceptions

      The parties must file a Uniform Case Management Report using the standard form
      available under the “Forms” tab on each judge’s webpage within FORTY (40)
      DAYS after any defendant appears in an action originating in this Court; or after the
      docketing of an action removed or transferred to this Court. See Local Rule 3.02. 3
      The Preference tab on each assigned judge’s webpage sets forth additional
      parameters for the parties to follow when submitting a Uniform Case Management
      Report. 4

      If the parties submit an incomplete or perfunctory Uniform Case Management
      Report, or use the wrong form, the Court may strike it and require the parties to meet
      in person and resubmit.

      No Uniform Case Management Report is needed for an action in which the Court
      enters a special scheduling order. 5 See Local Rule 3.02(d)(1). For other actions
      excepted from the Civil Case Management requirement under Local Rule 3.02(d),
      the parties must file a notice titled, “Notice of Exception Under Local Rule 3.02(d),”
      and state that a Uniform Case Management Report will not be filed. 6 Any Notice of

3
 The Uniform Case Management Report must be filed within seventy (70) days after service for actions
against the United States, a United States agency, a United States officer or employee sued in their official
capacity or individual capacity in connection with a duty performed on behalf of the United States.
4
 For patent cases requiring claim construction, a Patent Case Management Report is available under the
“Forms” tab on each judge’s webpage.
5
  For actions brought under Title II or III of the Americans With Disabilities Act (ADA), the Fair Labor
Standards Act (FLSA), the Telephone Consumer Protection Act (as amended by the Junk Fax Prevention
Act) (TCPA), the Fair Debt Collection Practices Act (FDCPA), the Real Estate Settlement Procedures Act
(RESPA), the Florida Consumer Collection Practices Act (FCCPA), and/or other state law consumer
protection statutes, or the Fair Credit Report Act (FCRA) and/or other related state law consumer protection
statutes, a special scheduling order will be issued immediately after any defendant appears in an action
originating in this Court, or after the docketing of an action removed or transferred to this Court.
6
 Notwithstanding Local Rule 3.02(d), a Notice of Exception is to be filed in an action under the Employee
Retirement Income Security Act (ERISA) that requires nothing more than a review of the administrative
record, and a Notice of Exception need not be filed in a Social Security appeal.
                                                     2
    Case 2:20-cv-01012-SPC-NPM Document 4 Filed 02/03/21 Page 3 of 7 PageID 43

      Exception must be filed within FOURTEEN (14) DAYS of this Order in an action
      originating in this Court, or within FIVE (5) DAYS of this Order in any action
      removed or transferred to this Court.

5.       Case Management and Scheduling Order

      For most cases, 7 a Preliminary Pretrial Conference will be scheduled. The assigned
      Magistrate Judge will consider the Case Management Report and schedule the
      Preliminary Pretrial Conference before issuing a Case Management and Scheduling
      Order. All counsel of record and unrepresented parties must appear for the
      Preliminary Pretrial Conference. The filing of a Uniform Case Management Report
      does not relieve the parties of their obligation to appear for a previously noticed
      Preliminary Pretrial Conference.

6.       Expectations for the Rule 26(f)(2) Conference & Rule 26(f)(3) Discovery Plan

         Mindful of their obligation to construe and employ both the federal and local rules

to secure the just, speedy, and inexpensive disposition of this action (see Rules 1;

16(c)(2)(P)), the parties must thoughtfully consider the proportional needs of this case

given the claims, defenses, and other considerations in Rule 26(b)(1), and engage in a

meaningful and appropriate discussion of the full collection of issues identified in Rules

16(b)(3), 16(c)(2), 26(f)(2) and 26(f)(3).

         When reasonably feasible, the parties are strongly encouraged to include at least one

in-person meeting of the parties or their counsel during the Rule 26(f)(2) process, and to

use video conferencing rather than telephone conferences. To the extent that matters like

confidentiality agreements, protocols for searching or producing electronically stored

information, HIPAA qualified protective orders, or Rule 502(d) orders may be appropriate,

the parties are expected to exchange drafts before the Rule 26(f)(2) conference and reduce

them to stipulations during or immediately thereafter. See Local Rule 3.05. Other than

HIPAA qualified protective or Rule 502(d) orders, the Court does not adopt or endorse



7
 Local Rule 3.02(d) cases will not be scheduled for a Preliminary Pretrial Conference unless and until the
parties are required to file a Uniform Case Management Report.
                                                    3
    Case 2:20-cv-01012-SPC-NPM Document 4 Filed 02/03/21 Page 4 of 7 PageID 44

confidentiality or other discovery agreements as protective orders, but the Court will

enforce reasonable provisions of such agreements. 8

7. Continuing Duty to Confer and Update the Court

         After a motion is filed, and so long as it remains pending, the parties have a mutual

obligation to continue to confer in good faith to narrow or resolve the issue(s) presented

and promptly apprise the Court of any issue(s) resolved.

         To properly discharge their Local Rule 3.01(g) obligation, movants must confer

with the parties to the action and any non-party against which any relief is requested.

      “The purposeful evasion of a communication under this rule can result in a
      sanction.” Local Rule 3.01(g).

8.       Emergency Motions

         Before filing a motion designated as an “emergency” or “time-sensitive,” the

movant must review Local Rule 3.01(e); Henry v. The Fla. Bar, No. 6:15-cv-1009-ORL-

41TBS, 2015 WL 13590158 (M.D. Fla. Sept. 28, 2015); and Wiand v. Wells Fargo Bank,

N.A., No. 8:12-cv-00557-T-27EAJ, 2013 WL 12173591 (M.D. Fla. Nov. 13, 2013), and

then call the assigned magistrate judge’s chambers to apprise about the filing.

      “The unwarranted designation of a motion as an emergency can result in a sanction.”
      Local Rule 3.01(e).

9.       Motions to Strike

         The Court generally disfavors motions to strike and often considers them

timewasters. Before filing a motion to strike, the movant must review Yellow Pages Photos,

Inc. v. Ziplocal, LP, No. 8:12-cv-755-T-26TBM, 2012 WL 12920185 (M.D. Fla. Sept. 17,

2012), and United States Sec. & Exch. Comm'n v. Spartan Sec. Grp., LTD, No. 8:19-cv-


8
 The Court cannot compel parties to enter into a confidentiality agreement. If a party unreasonably claims
protection for, or opposes protecting, confidential information, then the Court may impose an award of
attorney’s fees and costs against the offending party or counsel. See Rule 37(a)(5).
                                                    4
    Case 2:20-cv-01012-SPC-NPM Document 4 Filed 02/03/21 Page 5 of 7 PageID 45

448-T-33CPT, 2019 WL 3323477 (M.D. Fla. July 24, 2019), and then explain in the motion

why the requested relief is warranted notwithstanding the rationale and authorities cited

therein.

10.       Motions to Seal

          Designating material as confidential, sensitive, proprietary or the like, even if

stipulated, does not alone warrant an order to seal such items when filed with the Court.

Nor do conclusory or speculative allegations concerning the nature of the documents or the

harms that may result from disclosure. Rather, the Court must carefully balance the need

to facilitate the acquisition and use of relevant information by the parties against the general

presumption that substantive aspects of a civil action are a matter of public concern. See

generally Romero v. Drummond Co., 480 F.3d 1234, 1245-48 (11th Cir. 2007); Chicago

Tribune Co. v. Bridgestone/Firestone, Inc., 263 F.3d 1304, 1310-1315 (11th Cir. 2001).

“Sealing is not authorized by a confidentiality agreement, a protective order, a designation

of confidentiality, or a stipulation.” Rule 1.11(a). Accordingly, compliance with Local

Rule 1.11 is strictly enforced. 9

      “No seal under this rule extends beyond ninety days after a case is closed and all
      appeals exhausted.” Local Rule 1.11(f).

11.       Discovery Practices

          Discovery requests are untimely if the response period provided by rule expires after

the discovery period. The parties must electronically exchange all discovery requests in a

text-searchable format (e.g., native word-processing document or text-searchable PDF file

format). Unless a party provides and justifies an express objection in the Case Management

Report to service of discovery by e-mail, the Court deems all parties (except incarcerated



9
    See also M.D. Fla. Admin. Procedures for Elec. Filing, pp. 6, 11, 14.
                                                       5
 Case 2:20-cv-01012-SPC-NPM Document 4 Filed 02/03/21 Page 6 of 7 PageID 46

or detained persons not represented by counsel) to have consented to service of discovery

by e-mail. See Rule 5(b)(2)(E).

      Disclosures under Rule 26(a)(1) or (2), depositions, interrogatories, requests for
      documents or tangible things or to permit entry onto land, and requests for
      admission must not be filed until they are used in the proceeding or the Court orders
      the filing. See Rule 5(d)(1).
          Other than a Rule 35 physical or mental examination, litigants may stipulate –

within the confines of the Court’s orders – to methods, procedures and extensions of time

for discovery without Court intervention. 10 So long as other deadlines and scheduled events

are not affected, parties may also agree to conduct discovery after the discovery deadline.

But motions to compel filed after the discovery deadline are presumptively untimely and

may be denied on that basis alone.

12.        Expert Witness Reports and Depositions

           The parties must fully comply with Rule 26(a)(2) on or before the deadline for their

expert disclosures. Expert testimony on direct examination at trial will be limited to the

opinions, bases, reasons, data, and other information disclosed in the written expert report.

Failure to disclose this information may result in the exclusion of all or part of the expert

witness’s testimony.

           If not previously provided or otherwise agreed, service of an expert report by any

party must include the disclosure of at least three dates of availability for the expert

to be deposed no sooner than one week and no later than three weeks after service of the

expert’s report. The parties are encouraged to discuss these scheduling issues well before

the service of such reports and to place holds on dates as appropriate.




10
     See also Middle District Discovery at §§ I(A)(4), I(E)(1), I.
                                                        6
 Case 2:20-cv-01012-SPC-NPM Document 4 Filed 02/03/21 Page 7 of 7 PageID 47

13. Properly Utilizing Electronic Filing

        The Court expects electronic filers to make full and thoughtful use of the CM/ECF

capabilities. In particular, documents that accompany a paper must be filed as separate PDF

files, and each is to be given a concise, unique and objective label using the category and

description fields provided, such as “Exhibit A – Sale and Purchase Agreement,” “Exhibit

B – Demand Letter,” and “Exhibit C – Deposition of Denver Smith” and not “Exhibit –

A,” “Exhibit – B,” and “Exhibit – C.” The Court may strike filings that fail to heed this

request. A previously filed document need not be refiled and should instead be cited by

document number (for example, “Doc. 1-1”).

14.     Mediation

        All actions will be referred to mediation. See Local Rule 4.03. The parties must

designate a mediator, indicate whether the mediator is certified by this Court, 11 and propose

a mediation deadline in the Case Management Report.

        DONE and ORDERED in Fort Myers, Florida on February 3, 2021.

           /s/ Sheri Polster Chappell                                /s/ John Badalamenti
            Sheri Polster Chappell                                     John Badalamenti
          United States District Judge                            United States District Judge

              /s/ John E. Steele                                      /s/ Mac R. McCoy
               John E. Steele                                          Mac R. McCoy
      Senior United States District Judge                       United States Magistrate Judge

         /s/ Nicholas P. Mizell
              Nicholas P. Mizell
        United States Magistrate Judge




11
  If asked by a judge, a mediator must conduct at least one mediation a year in which the judge determines
that a party lacks the ability to pay the mediator. See Local Rule 4.02(e). Unrepresented parties or parties
with pro bono counsel may request the Court authorize all or part of their mediator fee be reimbursed by
the Court’s Bench Bar Fund. See Local Rule 4.02(d).
                                                     7
